PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,140
Filing Date: 28 Dec 2018
Appellant(s): Piramuthu et al.



__________________
Anastasia M. Mackert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/15/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 4-8, 24, 27-30, 33, 34, and 36 stand rejected under§ 103 as unpatentable over U.S. Patent Application Pub. No. 2016/0364414 to Petrou ("Petrou") in view of U.S. Patent Application Pub. No. 2018/0284955 to Canavor ("Canavor"). 
Claims 2, 3, 25, 26, and 31-33 stand rejected under § 103 as unpatentable over Petrou in view of Canavor, and further in view of U.S. Patent No. 8,832,096 to Jing ("Jing").

Response to Argument

Claims 1, 4-8, 24, 27-30, 33, 34, and 36 stand rejected under 35 USC § 103 as unpatentable over U.S. Patent Application Pub. No. 2016/0364414 to Petrou ("Petrou") in view of U.S. Patent Application Pub. No. 2018/0284955 to Canavor ("Canavor"). 

Appellant’s arguments filed 07/15/2021, with respect to the 35 U.S.C. § 103 rejection of independent claim 1 have been fully considered but are not persuasive.  Appellant argues Petrou and Canavor fail to teach or suggest "detecting ... user selection of at least one of the digital images from [a] live feed of digital images of the physical environment" or "generating ... a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image", as recited in claim 1.  The Examiner respectfully disagrees.
Regarding Canavor, Applicant asserts “the selection of “visual representations” representing items as augmented reality content are simply different from the selection of at least one digital image from a live feed of digital images formed by a plurality of digital images of a physical environment”. (Brief pg. 12).  However Examiner notes, as stated in the Final, “Petrou discloses "a live feed of digital images of the physical environment", as provided above, but does not disclose detecting a selection of one of these images”. (Final Rejection, pg. 5).  Consequently, Canavor is not relied upon to teach a live feed of digital images of the physical environment, but to teach “detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images” (see "the visual representation of the items may be ... projected to a space by the user device 704 to form the 
    PNG
    media_image2.png
    810
    587
    media_image2.png
    Greyscale
[0120] of Canavor).

Regarding Petrou, Applicant argues that since Petrou does not describe “user selection of at least one of the digital images”, Petrou does not teach or suggest “generating … a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image” (emphasis added by Examiner).  It appears Appellant is attacking references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Petrou discloses generating … a search query based at least in part on the characteristic inferred through the comparison of the digital image with the at least one other digital image. (“The search term with the greatest weight thus becomes “Bleach Bottle”, which might accurately indicate that the user is primarily interested in bleach bottles in general rather than any particular brand of bleach” ¶ [0068]; “when image 931 is combined with the other images to structure a query and as shown in Fig. 10, the most frequent description becomes the relatively broad category of “Bleach Bottle” instead of … “Brand OR Bleach 64 oz.” ¶ [0073] of Petrou).  As explained above, Petrou does not disclose “user selection of at least one of the digital images” (i.e. a selected digital image).  However, the secondary reference Canavor teaches a user selected digital image (see above citations to ¶ [0118], ¶ [0119], and ¶ 

Appellant’s arguments filed 07/15/2021, with respect to the 35 U.S.C. § 103 rejection of independent claim 24 have been fully considered but are not persuasive.  Appellant argues Petrou and Canavor fail to teach or suggest "detecting ... user selection of at least one of the digital images from the live feed of digital images of the physical environment" or "generating ... a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image", as recited in claim 24.  The Examiner respectfully disagrees.
Examiner notes the arguments for claim 24 are substantially similar to those above directed to claim 1.  Consequently, the response to arguments for claim 24 below are substantially similar to the response to claim 1 above.
Regarding Canavor, Applicant asserts “the selection of “visual representations” representing items as augmented reality content are simply different from the selection of at least one digital image from a live feed of digital images formed by a plurality of digital images of a physical environment”. (Brief 16).  However Examiner notes, as stated in the Final, “Petrou discloses "a live feed of digital images of the physical environment", as provided above, but does not disclose detecting a selection of one of these images”. (Final Rejection, pg. 10).  a live feed of digital images of the physical environment, but to teach “detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images” (see "the visual representation of the items may be ... projected to a space by the user device 704 to form the augmented reality environment" ¶ [0118]; see "The user 722 may interact with these first visual representations by clicking, tapping" in ¶ [0119]; see “When the user 722 interacts with one of them, a particular item and the item image may be presented at the second resolution 742" in ¶ [0120] of Canavor).
Nonetheless, as shown in Fig. 7 of Canavor above, user 722 is selecting visual representations in the VR which are the same as the images from the real world environment 706 [Symbol font/0xBE]a physical environment.  Accordingly, there is no difference between the claimed selecting a digital image of the physical environment, and what is pointed to in Canavor to teach “detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images”. 
Regarding Petrou, Applicant argues that since Petrou does not describe “user selection of at least one of the digital images”, Petrou does not teach or suggest “generating … a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image” (emphasis added by Examiner).  It appears Appellant is attacking references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Petrou discloses generating … a search query based at least in part on the characteristic inferred through the comparison of the digital image with the at least selected digital image).  However, the secondary reference Canavor teaches a user selected digital image (see above citations to ¶ [0118], ¶ [0119], and ¶ [112] of Canavor).  Therefore, for the reasons discussed above and in the full rejection, the combination of Petrou in view of Canavor teaches "detecting ... user selection of at least one of the digital images from [a] live feed of digital images of the physical environment" and "generating ... a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image".  In view of the foregoing, the rejection of independent claim 24 under 35 U.S.C. § 103 is sustainable.

Independent claim 30 recites subject matter that is substantially similar to the subject matter of independent claim 1.  As such, the Examiner submits the rejection of claim 30 under 35 U.S.C. § 103 is sustainable for reasons similar to those discussed above in relation to independent claim 1.

Claims 2-8, 15-19, 31-34, and 36
Claims 2, 3, 25, 26, and 31-33 stand rejected under § 103 as unpatentable over Petrou in view of Canavor, and further in view of U.S. Patent No. 8,832,096 to Jing ("Jing").

Appellant’s arguments filed 07/15/2021, with respect to the 35 U.S.C. § 103 rejection of dependent claims 2, 3, 25, 26, and 31-33 have been fully considered but are not persuasive
Claims 2, 3, 25, 26, and 31-33 depend from the respective independent claims 1, 24, and 30.  As explained above, the Examiner is sustaining the 103 rejections of the independent claims over Petrou in view of Canavor.  As such, claims 2, 3, 25, 26, and 31-33 remain rejected for at least the reasons discussed above in relation to the independent claims.















Respectfully submitted,
/K.G.W./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Conferees:
 
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625   

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                     




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.